DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims status; amended claims 1, 8, 10, 15-16; the rest remains the same.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new secondary reference is currently used in the present rejection. However, the examiner would like to address the arguments with respect to Stubbers et al. Applicant argues in 2nd para. of pg.11 of the remarks that Stubbers et al. provide no information about the target materials and whether the target locations are spaced apart. The examiner respectfully disagrees, because claim 53 L4-8 teaches “ions are produced, accelerated, and caused to collide with at least one target material at at least one target location, the target being loaded with one or more of deuterium and tritium to promote nuclear reactions to release neutrons”, para. [0035] teaches “one ion source that generates ions that are accelerated and collide with one or more target materials each at a different target location”.  From the cited sections Stubbers et al. teach not only the targets are different (deuterium and tritium) but they are also spaced apart. Additionally, applicant asserts in 3rd para. of pg.11 of the remarks that Stubbers et al. do not teach neutron bursts with different characteristics. In para. [0020] L1-3 Stubbers et al. teach a plurality of ions are accelerated into the target, para. [0024] teach the reservoir is loaded with deuterium & tritium gas, claim 53 teaches the generated ions (deuterium & tritium) collide with deuterium & tritium targets. Furthermore, applicant argues in para. 3 of pg.11 of the remarks that Stubbers et al. do not teach the target materials are along the same direction of ion acceleration. Fig.3 shows that ions are generated from item 11 and accelerated in the same direction toward target 12. Finally, applicant argues in last para. of pg.11 of the remarks that Stubbers et al. do not teach generating a neutron burst within one second of each other. In the current Stubbers et al. is no more relied upon to teach that limitation. The arguments regarding Glavish et al. are moot because the Glavish et al. reference is no longer used. Therefore, the rejection is maintained and made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 5-7, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stubbers et al. (US 2011/0044418 A1; pub. Feb. 24, 2011) in view of Sved (US 2007/0295911 A1; pub. Dec. 27, 2007) and further in view of Vanderberg et al. (US 2006/0017010 A1; pub. Jan. 26, 2006).
Regarding claim 1, Stubbers et al. disclose: releasing a first gas (fig.3 item 15, para. [0024] teaches the reservoir is loaded with deuterium & tritium gas) into a housing of a neutron tube (fig.3 item 10); ionizing at least a portion of the first gas in an ionization region within the housing, the ionizing creating a first ionized gas (fig.3 target 12, claim 53 teaches a target loaded with deuterium & tritium); producing a plurality of ions that are accelerated into a target material (para. [0020] L1-3) using a magnetic field (para. [0034]) to accelerate ions to collide with one or more target materials each at a different target location (para. [0035]) the target being loaded with one or more deuterium and tritium to promote nuclear reactions to release neutrons (claim 53 L4-8), the second neutron burst having a second characteristic energy spectrum different from the first characteristic energy spectrum. Stubbers et al. are silent about: to generate a second neutron burst within one second of the first neutron burst,  maintaining a first field strength and a first polarity of magnetic field overlapping an acceleration region of internal volume of the housing to accelerate the first ionized gas along a path in the first direction through the acceleration region to imping on a first target material from a plurality of target materials disposed within the internal and generate a first neutron burst having a first characteristic energy spectrum; and switching and maintaining the magnetic field to a second field strength and second polarity  to change and maintain the path of the first ionized gas to imping on a second target material of the plurality of target materials in the same direction of and spaced from the first target material in the internal volume of the target material of the plurality.
In a similar field of endeavor, Sved discloses: to generate a second neutron burst within one second of the first neutron burst (para. [0048]) motivated by the benefits for scalable pulse burst (Sved para. [0048]).
In light of the benefits for a scalable pulse burst as taught by Sved, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the source of Sved in the method of Stubbers et al.
Sved is silent about: maintaining a first field strength and a first polarity of magnetic field overlapping an acceleration region of internal volume of the housing to accelerate the first ionized gas 
In a similar field of endeavor, Vanderberg et al. disclose: maintaining a first field strength and a first polarity of magnetic field overlapping an acceleration region of internal volume of the housing to accelerate the first ionized gas along a path in the first direction through the acceleration region to imping on a first target material from a plurality of target materials disposed within the internal and generate a first neutron burst having a first characteristic energy spectrum; and switching and maintaining the magnetic field to a second field strength and second polarity  to change and maintain the path of the first ionized gas to imping on a second target material of the plurality of target materials in the same direction of and spaced from the first target material in the internal volume of the target material of the plurality (para. [0033] teaches varying the field strength and polarity to control the trajectory of ions to imping on a target) motivated by the benefits for controlling the ion beam trajectory (Vanderberg et al. para. [0033]).
In light of the benefits for controlling the ion beam trajectory as taught by Vanderberg et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the method of Stubbers et al. and Sved using the teachings of Vanderberg et al.
Regarding claim 2, Stubbers et al. disclose: the internal volume is at a pressure less than atmospheric (para. [0024]).
Regarding claim 5: the first target material further comprises is a deuterated target; and selecting the second target material further comprises selecting the second target material being a tritiated target (rejected under the same basis as claim 1)
Regarding claim 6: releasing the gas into the housing further comprises releasing deuterium; and accelerating the first ionized to generate the first neutron burst further comprises creating the first neutron burst by way of at least one collision scenario selected from the group consisting of: deuterium-deuterium reactions; and deuterium-tritium reactions (rejected under the same basis as claim 1).
Regarding claim 7: releasing the first gas into the housing further comprises releasing tritium; and wherein accelerating the first ionized to generate the first neutron burst further comprises creating the first neutron burst by way of at least one collision scenario selected from the group consisting of: tritium-deuterium reactions; and tritium- tritium reactions (rejected under the same basis as claim 1).
Regarding claim 9, Stubbers et al. disclose: the neutron tube is located in a logging tool (para. [0028] col.1 last 3 lines).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stubbers et al. (US 2011/0044418 A1; pub. Feb. 24, 2011) in view of Sved (US 2007/0295911 A1; pub. Dec. 27, 2007) in view of Vanderberg et al. (US 2006/0017010 A1; pub. Jan. 26, 2006) and further in view of Stoller (US 2009/0045329 A1; pub. Feb. 19, 2009).
Regarding claim 8, the combined references are silent about: generating a third neutron burst by: releasing a second gas into the housing of the neutron tube, the second gas different from the first gas; ionizing at least a portion of the second gas in the ionization region within the housing, the ionizing creates a second ionized gas; selecting the first target material; and creating the third neutron burst by accelerating the second ionized gas to impinge on the first target material; and generating a fourth neutron burst by: selecting the second target material from the plurality of target materials disposed within the housing; and creating the fourth neutron burst by accelerating the second ionized gas to impinge on the second target material.
In a similar field of endeavor Stoller discloses generating a third neutron burst by: releasing a second gas into a housing of the neutron tube, the second gas different from the first gas; ionizing at least a portion of the second gas in an ionization region within the housing, the ionizing creates a second (para. [0033] teaches that the 2 generators can be pulsed in a flexible sequence depending on the requirements of the measurements, para. [0025] teaches that the deuterium or the tritium are accelerate towards target 32 (see fig.3) which also can be deuterium or tritium) with benefits for a time a money saving logging operation (Stoller para. [0036]).
In light of the benefits for a time a money saving logging operation as provided by the teaching of Stoller, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined method of Stubbers et al., Sved and Vanderberg et al. with the teachings of Stoller.

Claims 10-16, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stubbers et al. (US 2011/0044418 A1; pub. Feb. 24, 2011) in view of Vanderberg et al. (US 2006/0017010 A1; pub. Jan. 26, 2006).
Regarding claim 10, Stubbers et al. disclose: a housing comprising an internal volume at a pressure less than atmospheric (para. [0024] last 6 lines); a first source of gas consisting of one particle type disposed within the internal volume; an ionization structure disposed within the internal volume, wherein the ionization structure creates ionized gas within the internal volume (fig.3 item 15, para. [0024] teaches the reservoir is loaded with deuterium & tritium gas); a first target material disposed within the internal volume; a second target material disposed within the internal volume (para. [0035]); an acceleration structure within the internal volume, wherein the acceleration structure comprises an acceleration region configured to accelerate ionized gas toward the first target or the second target (para. [0020] L1-3); and an electromagnet in operational relationship with the acceleration region (para. [0033] L8-11), to generate a first neutron burst comprising a first characteristic energy spectrum, to generate a second neutron burst comprising a second characteristic energy spectrum different from the (para. [0024] teaches a reservoir with deuterium & Tritium gas, para. [0035] teaches ions to collide with one or more targets each at a different location, claim 53 teaches a target loaded with deuterium & tritium). Stubbers et al. are silent about: the electromagnet is configured to control the field strength and polarity of a magnetic field transverse to a direction of travel of ionized gas within the acceleration region; wherein the ionized gas is impingable on the first target material in a first direction from the ionization structure, the magnetic field is maintained with a first field strength and first polarity to generate a first neutron burst with a first characteristic energy spectrum, the electromagnet has been controlled to switch and maintain the magnetic field to a second field strength and polarity different from the first strength and first polarity.
In a similar field of endeavor, Vanderberg et al. disclose: varying the field strength and polarity to control the trajectory of ions to imping on a target (para. [0033]) motivated by the benefits for controlling the ion beam trajectory (Vanderberg et al. para. [0033]).
In light of the benefits for controlling the ion beam trajectory as taught by Vanderberg et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the teachings of Vanderberg et al. to control the ions of Stubbers et al. to generate a first neutron burst and to generate a second neutron burst different from the first neutron burst. 
Regarding claims 11-16, the claims are rejected under the same grounds as claim 10, Vanderberg et al. disclose in para. [0033] that a person skilled in the art can vary the field strength and polarity to control the trajectory of ions to imping on a target. Therefore, the limitations of claims 11-16 would have been obvious to a person skilled in the art in light of the teachings of Glavish et al.
Regarding claims 18, Stubbers et al. disclose: discloses the source of deuterium further comprises a titanium element embedded with deuterium, that releases deuterium when heated (para. [0024]). 
Regarding claims 19, Stubbers et al. disclose: the first source of gas further comprises a source of deuterium gas; and a second source of gas disposed within the internal volume, the second source of gas comprising a source of deuterium gas (para. [0024])
Regarding claim 20, Stubbers et al. disclose: the housing is disposed within a formation evaluation tool (para. [0028] col.1 last 2 lines). 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stubbers et al. (US 2011/0044418 A1; pub. Feb. 24, 2011) in view of Vanderberg et al. (US 2006/0017010 A1; pub. Jan. 26, 2006) and further in view of Bourne et al. (US 5,080,693; pub. Jan. 14, 1992).
Regarding claim 17, the combined references are silent about: the first source of gas of tritium further comprises a zirconium element embedded with tritium that releases tritium when heated. 
In a similar field of endeavor Bourne et al. disclose the first source of gas of tritium further comprises a zirconium element embedded with tritium that releases tritium when heated (col. 4 L11-13) for improved tritium measurement (Bourne et al. col. 2 L16-18).
In light of the benefits for improved tritium measurement as provided by the teaching of Bourne et al., it would have been obvious to a person skilled in the art at the time of the invention to combine the teachings of Stubbers et al. and Vanderberg et al. with the teachings of Bourne et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 6045 whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri on 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884